 Case 3:20-cv-00116-RJD Document 1-1 Filed 01/28/20 Page 1 of 23 Page ID #5




                                                   PY
                                                 CO
                                      AL
                               CI
                         FI
               OF
     AN
 T
NO




                                                            EXHIBIT A
    Case 3:20-cv-00116-RJD Document 1-1 Filed 01/28/20 Page 2 of 23 Page ID #6




                                                               EXHIBIT A
5
    Case 3:20-cv-00116-RJD Document 1-1 Filed 01/28/20 Page 3 of 23 Page ID #7




                                                               EXHIBIT A
6
    Case 3:20-cv-00116-RJD Document 1-1 Filed 01/28/20 Page 4 of 23 Page ID #8




                                                               EXHIBIT A
7
    Case 3:20-cv-00116-RJD Document 1-1 Filed 01/28/20 Page 5 of 23 Page ID #9




                                                               EXHIBIT A
8
    Case 3:20-cv-00116-RJD Document 1-1 Filed 01/28/20 Page 6 of 23 Page ID #10




                                                               EXHIBIT A
9
     Case 3:20-cv-00116-RJD Document 1-1 Filed 01/28/20 Page 7 of 23 Page ID #11




                                                                EXHIBIT A
10
 Case 3:20-cv-00116-RJD Document 1-1 Filed 01/28/20 Page 8 of 23 Page ID #12




                                                   PY
                                                 CO
                                      AL
                               CI
                         FI
                OF
     AN
 T
NO




                                                            EXHIBIT A
 Case 3:20-cv-00116-RJD Document 1-1 Filed 01/28/20 Page 9 of 23 Page ID #13




                                                    PY
                                                  CO
                                       AL
                               CI
                         FI
               OF
     AN
 T
NO




                                                            EXHIBIT A
 Case 3:20-cv-00116-RJD Document 1-1 Filed 01/28/20 Page 10 of 23 Page ID #14




                                                    PY
                                                  CO
                                       AL
                                CI
                          FI
                OF
     AN
 T
NO




                                                             EXHIBIT A
 Case 3:20-cv-00116-RJD Document 1-1 Filed 01/28/20 Page 11 of 23 Page ID #15




                                                    PY
                                                  CO
                                       AL
                                CI
                          FI
                OF
     AN
 T
NO




                                                             EXHIBIT A
    Case 3:20-cv-00116-RJD Document 1-1 Filed 01/28/20 Page 12 of 23 Page ID #16




                                                                EXHIBIT A
3
    Case 3:20-cv-00116-RJD Document 1-1 Filed 01/28/20 Page 13 of 23 Page ID #17




                                                                EXHIBIT A
4
 Case 3:20-cv-00116-RJD Document 1-1 Filed 01/28/20 Page 14 of 23 Page ID #18




                                                    PY
                                                  CO
                                       AL
                                CI
                          FI
                OF
     AN
 T
NO




                                                             EXHIBIT A
 Case 3:20-cv-00116-RJD Document 1-1 Filed 01/28/20 Page 15 of 23 Page ID #19




                                                    PY
                                                  CO
                                       AL
                                CI
                          FI
                OF
     AN
 T
NO




                                                             EXHIBIT A
 Case 3:20-cv-00116-RJD Document 1-1 Filed 01/28/20 Page 16 of 23 Page ID #20




                                                    PY
                                                  CO
                                       AL
                                CI
                          FI
                OF
     AN
 T
NO




                                                             EXHIBIT A
 Case 3:20-cv-00116-RJD Document 1-1 Filed 01/28/20 Page 17 of 23 Page ID #21




                                                    PY
                                                  CO
                                       AL
                                CI
                          FI
                OF
     AN
 T
NO




                                                             EXHIBIT A
 Case 3:20-cv-00116-RJD Document 1-1 Filed 01/28/20 Page 18 of 23 Page ID #22




                                                    PY
                                                  CO
                                       AL
                                CI
                          FI
                OF
     AN
 T
NO




                                                             EXHIBIT A
 Case 3:20-cv-00116-RJD Document 1-1 Filed 01/28/20 Page 19 of 23 Page ID #23




                                                    PY
                                                  CO
                                       AL
                                CI
                          FI
                OF
     AN
 T
NO




                                                             EXHIBIT A
                                                                                ***EFILED***
Case 3:20-cv-00116-RJD Document 1-1 Filed 01/28/20 Page 20 of 23 PageCase
                                                                      ID Number
                                                                          #24 2019L  001798
                                                                                                Date: 1/24/2020 3:40 PM
                                                                                                         Mark Von Nida
                                                                                                  Clerk of Circuit Court
                                                                        Third Judicial Circuit, Madison County Illinois

                                   IN THE CIRCUIT COURT
                               OF THE THIRD JUDICIAL CIRCUIT
                                MADISON COUNTY, ILLINOIS

MARY K. VICK and STEVEN L. VICK,     )
                                     )
          Plaintiffs,                )
                                     )                  Cause No. 2019-L-001798
v.                                   )
                                     )
AMERICAN MULTI-CINEMA, INC. and      )
REALTY INCOME ILLINOIS PROPERTIES 3, )
LLC,                                 )
                                     )
          Defendants.                )


                                 NOTICE OF APPEARANCE

         NOW COME Kyle Christopher Oehmke and Blair Keltner of the law firm of Hinshaw &

Culbertson LLP and hereby file their appearance as attorneys of record on behalf of Defendants,

AMERICAN MULTI-CINEMA, INC. and REALTY INCOME ILLINOIS PROPERTIES 3,

LLC.

Dated:    January 24th, 2020                   ATTORNEYS FOR DEFENDANTS
                                               AMERICAN MULTI-CINEMA, INC. AND
                                               REALTY INCOME ILLINOIS PROPERTIES
                                               3, LLC

                                               HINSHAW & CULBERTSON LLP


                                          By: /s/ Kyle Christopher Oehmke
                                                 One of Their Attorneys

Kyle Christopher Oehmke 06300461
koehmke@hinshawlaw.com
Blair P. Keltner 06320906
bkeltner@hinshawlaw.com
Hinshaw & Culbertson LLP
521 West Main Street, Suite 300
Belleville, IL 62220
Phone: 618-277-2400
Fax: 618-277-1144



No. 2019-L-001798                     Page 1 of 2
                                                                                 1027419\304948385.v1

                                                                           EXHIBIT A
Case 3:20-cv-00116-RJD Document 1-1 Filed 01/28/20 Page 21 of 23 Page ID #25



                              CERTIFICATE OF SERVICE

        I hereby certify that on January 24, 2020, I caused the Defendants’ Notice of
Appearance to be electronically filed with the clerk of the Court through the CM/ECF system
with a copy of the same to be served by electronic mail to the following:

Eric J. Carlson
411 St. Louis St.
P.O. Box 527
Edwardsville, IL 62025
ejc@byroncarlson.com
Attorney for Plaintiffs


                               /s/ Kyle Christopher Oehmke




No. 2019-L-001798                   Page 2 of 2
                                                                            1027419\304948385.v1

                                                                        EXHIBIT A
                                                                                ***EFILED***
Case 3:20-cv-00116-RJD Document 1-1 Filed 01/28/20 Page 22 of 23 PageCase
                                                                      ID Number
                                                                          #26 2019L  001798
                                                                                               Date: 1/24/2020 3:40 PM
                                                                                                        Mark Von Nida
                                                                                                 Clerk of Circuit Court
                                                                       Third Judicial Circuit, Madison County Illinois

                                   IN THE CIRCUIT COURT
                               OF THE THIRD JUDICIAL CIRCUIT
                                MADISON COUNTY, ILLINOIS

MARY K. VICK and STEVEN L. VICK,     )
                                     )
          Plaintiffs,                )
                                     )                 Cause No. 2019-L-001798
v.                                   )
                                     )
AMERICAN MULTI-CINEMA, INC. and      )
REALTY INCOME ILLINOIS PROPERTIES 3, )
LLC,                                 )
                                     )
          Defendants.                )


                      DEMAND FOR TRIAL BY JURY OF TWELVE

         NOW COME Defendants, AMERICAN MULTI-CINEMA, INC. and REALTY

INCOME ILLINOIS PROPERTIES 3, LLC, by and through their undersigned attorneys,

Hinshaw & Culbertson LLP, and hereby demand trial by jury of twelve.

Dated:    January 24th, 2020                   ATTORNEYS FOR DEFENDANTS
                                               AMERICAN MULTI-CINEMA, INC. AND
                                               REALTY INCOME ILLINOIS PROPERTIES
                                               3, LLC

                                               HINSHAW & CULBERTSON LLP


                                         By: /s/ Kyle Christopher Oehmke
                                                One of Their Attorneys

Kyle Christopher Oehmke 06300461
koehmke@hinshawlaw.com
Blair P. Keltner 06320906
bkeltner@hinshawlaw.com
Hinshaw & Culbertson LLP
521 West Main Street, Suite 300
Belleville, IL 62220
Phone: 618-277-2400
Fax: 618-277-1144




No. 2019-L-001798                     Page 1 of 2
                                                                                1027419\304948404.v1

                                                                          EXHIBIT A
Case 3:20-cv-00116-RJD Document 1-1 Filed 01/28/20 Page 23 of 23 Page ID #27



                              CERTIFICATE OF SERVICE

       I hereby certify that on January 24th, 2020, I caused the Defendants’ Demand for Trial
By Jury of Twelve to be electronically filed with the clerk of the Court through the CM/ECF
system and served on the below parties by electronic mail:

Eric J. Carlson
411 St. Louis St.
P.O. Box 527
Edwardsville, IL 62025
ejc@byroncarlson.com
Attorney for Plaintiffs


                                /s/ Kyle Christopher Oehmke




No. 2019-L-001798                    Page 2 of 2
                                                                             1027419\304948404.v1

                                                                         EXHIBIT A
